Citation Nr: 1143283	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-46 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of basic eligibility for legal entitlement to VA benefits.

2.  Basic eligibility for legal entitlement to VA benefits, to include a one-time  payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant claims that he had valid World War II service to render him eligible for certain VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the VA RO in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

The basis for the RO's January 2010 rating decision was the appellant's lack of basic eligibility for legal entitlement to VA benefits.  As this was the basis for the prior denial of the appellant's claim by a March 2001 Board decision, the Board will first address whether new and material evidence has been received to reopen a claim to establish basic eligibility for legal entitlement to VA benefits.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) (The Board must address whether new and material evidence has been received subsequent to prior Board denial regardless of whether or not the RO reopened the claim on appeal); 38 C.F.R. § 20.1105 (2011) (requiring consideration of whether evidence submitted after appellate decision has been promulgated is new and material and, if it is, whether it provides a basis for allowing the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2001 Board decision denied the appellant's original claim of basic eligibility for legal entitlement to VA benefits.  

2.  Evidence received since the Board's March 2001 decision is new and material, and raises a reasonable possibility of substantiating the claim of basic eligibility for legal entitlement to VA benefits.

3.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSIONS OF LAW

1.  The Board's March 2001 decision denying the appellant's claim of basic eligibility for legal entitlement to VA benefits is final.  38 U.S.C.A. §§ 7103(a), 7104(a),(b), 7261 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2011).

2.  Evidence received since the Board's March 2001 decision is new and material, and the application to reopen a claim of basic eligibility for legal entitlement to VA benefits is granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for basic eligibility for legal entitlement to VA benefits are not met.  38 U.S.C.A. §§ 101, 501(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As the Board will grant the application to reopen, the application has been substantiated, and there are no further VCAA duties with regard to such application.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Any failure under Kent does not prejudice the appellant. 

As for the appellant's reopened claim of basic eligibility for legal entitlement to VA benefits, to include a one-time payment from the FVEC Fund, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, although the appellant was not provided with the required notification prior to the initial adjudication of his claim, the Board finds that no prejudice has resulted.  In the January 2010 notification letter, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and its findings were binding on VA.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Accordingly, the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the type of service that qualifies an individual for eligibility for compensation under the Filipino Veterans Equity Compensation Fund.  Accordingly, VA's duties to notify and assist are inapplicable.

I.  New and Material Evidence Submitted

In March 2001, the Board issued a decision denying the appellant's initial claim of basic eligibility for legal entitlement to VA benefits.  

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration, or an appeal to United States Court of Appeals for Veterans Claims (the Court) results in the Board's decision being vacated.  See 38 U.S.C.A. §§ 7103(a), 7104(a), (b), 7261(a)(3); 38 C.F.R. § 20.1100(a), 20.1104.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 7104(b) (noting exception to finality of Board decisions in 38 U.S.C.A. § 5108); 38 C.F.R. § 20.1105 (requiring consideration of whether evidence submitted after appellate decision has been promulgated is new and material).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence of record at the time of the Board's March 2001 decision included a February 2000 service department response which certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  

Evidence received since the Board's March 2001 decision included a May 2008 affidavit signed by two individuals indicating that there are three separate ways of spelling the appellant's first name.  Based on this affidavit, the RO attempted to re-verify the Veteran's service with the NPRC pursuant to Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  In Capellan, the Federal Circuit held (in the context of a Dependency and Indemnity Compensation claim), that where service department certification of a claimant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit also held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for "verification of service from the service department" pursuant to 38 C.F.R. § 3.203(c).  Id.

Given that the RO found that there was new evidence warranting attempted re-verification of the appellant's service, and being cognizant of the low threshold for determining whether new and material evidence has been received, the Board finds that the new evidence is material, as it related to the basis for the prior denial of the claim.

II.  Basic Eligibility for Legal Entitlement to VA Benefits

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one-time  payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA."  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a recognized period of service, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria, 118 Fed. F.3d at 749.  

As set forth above, the NPRC has twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.  

A negative certification was received in November 2009.  Thereafter, the appellant submitted an affidavit reporting that his name could be spelled in three different ways.  The RO again contacted the service department and requested re-verification of service for the appellant using the three alternative spellings identified by the Veteran.  See Capellan, 539 F.3d at 1381-82 (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  

In requesting this re-certification, the RO provided NPRC with additional pertinent evidence, including copies of Philippine Army documents submitted by the appellant.  In December 2010, the service department responded that no change was warranted in the prior negative certification.  Since the second negative certification, the appellant has not produced any additional information which would warrant a third request to NPRC.  

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  None of the documents submitted by the appellant were issued by the service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The NPRC has considered the information contained in that documentation and nonetheless twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Again, the Board is bound by this certification.  See Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").  

As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the FVEC Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

New and material evidence has been received to reopen the claim of basic eligibility for legal entitlement to VA benefits.  To this extent, the appeal is granted.  

The appellant does not have basic eligibility for legal entitlement to VA benefits, to include a one-time  payment from the Filipino Veterans Equity Compensation Fund.  To this extent, the appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


